09/21/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 21-0005


                                       PR 21-0005                         FILED
                                                                              SEP 21 2021
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
IN RE THE MOTION OF ZACHARY W.                                            State of Montana

DERR FOR ADMISSION TO THE BAR                                        ORDER
OF THE STATE OF MONTANA




      Zachary W. Derr has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Derr has provided the necessary documentation and
has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Zachary W. Derr may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.          s-+
       DATED this el      day of September, 2021.




                                                              Chief Justice
Justices